
	
		II
		112th CONGRESS
		1st Session
		S. 527
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. DeMint (for himself,
			 Mr. Corker, and Mr. Coburn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to terminate the authority of the Secretary of the Treasury to provide new
		  assistance under the Home Affordable Modification Program, while preserving
		  assistance to homeowners who were already extended an offer to participate in
		  the Program, either on a trial or permanent basis.
	
	
		1.Short titleThis Act may be cited as the
			 HAMP Termination Act of
			 2011.
		2.Termination of
			 authoritySection 120 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is amended by
			 adding at the end the following new subsection:
			
				(c)Termination of
				authority To provide new assistance under the Home Affordable Modification
				Program
					(1)In
				generalExcept as provided under paragraph (2), after the date of
				the enactment of this subsection the Secretary may not provide any assistance
				under the Home Affordable Modification Program under the Making Home Affordable
				initiative of the Secretary, authorized under this Act, on behalf of any
				homeowner.
					(2)Protection of
				existing obligations on behalf of homeowners already extended an offer to
				participate in the ProgramParagraph (1) shall not apply with respect
				to assistance provided on behalf of a homeowner who, before the date of the
				enactment of this subsection, was extended an offer to participate in the Home
				Affordable Modification Program on a trial or permanent
				basis.
					.
		
